EXHIBIT 1
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

In re:
                                                                 Case No. 19-20905
The Diocese of Rochester,
                                                                 Chapter 11
                            Debtor.



                ORDER AUTHORIZING RELIEF FROM AUTOMATIC STAY

          Upon the Motions for Relief from Automatic Stay [Docket Nos. 1037 – 1075] (the

“Motions”) filed by twenty (20) Sexual Abuse Claimants (collectively, the “Movants”) and (b) the

Joinder of the Official Committee of Unsecured Creditors to Motions for Relief from Automatic Stay

(the “Joinder”) [Docket No. 1079] and the Memorandum of Law of the Official Committee of

Unsecured Creditors in Support of Joinder and Motions for Relief from the Automatic Stay

(“Memorandum of Law”) [Docket No. 1080];1 and the Court having jurisdiction to consider the

Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of

the Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b);

and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court

having determined that the legal and factual bases set forth in the Motions establish just cause for the

relief granted herein; and after due deliberation and sufficient cause appearing therefor, it is hereby

ORDERED that

                   1.       The relief requested in the Motions is hereby GRANTED;

                   2.       The Movants are relieved from the automatic stay to continue the prosecution

of their claims in the State Court Actions pending in New York state court through entry of a final

judgment, including any appeals;



1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.


DOCS_NY:42727.7 18489/002                                    1
                 3.         Notwithstanding anything contained in this Order, the Movants shall not take

any action to enforce or execute any judgment against the Debtor, or against the property of the

bankruptcy estate without further order of the Bankruptcy Court, pursuant to notice and hearing; and

                 4.         Notwithstanding anything contained in this Order, any order of the

Bankruptcy Court confirming a plan of reorganization may supersede this Order and the relief from

stay granted herein.

Dated: July , 2021                                         ______________________________________
       Rochester, New York                                 UNITED STATES BANKRUPTCY JUDGE




DOCS_NY:42727.7 18489/002                              2
